Case 3:19-cv-00473-REP Document 1-2 Filed 06/26/19 Page 1 of 5 PagelD# 7

CP

Transmittal Number: 19879610

Notice of Service of Process Date Processed: 05/31/2019

 

Primary Contact: George Villasana
Asbury Automotive Group
2905 Premiere Parkway
Ste 300
Duluth, GA 30097-5240

Electronic copy provided to: Vivian Henderson
Dean Calloway

 

Entity: Asbury Automotive North Carolina L.L.C.
Entity ID Number 3184848

Entity Served: Asbury Automotive North Carolina, L.L.C.

Title of Action: Cindy Farnor vs. Harsheth Uma Shankar

Document(s) Type: Summons/Complaint

Nature of Action: Personal Injury

Court/Agency: Richmond City Circuit Court, VA

Case/Reference No: 760CL19002597-00

Jurisdiction Served: Virginia

Date Served on CSC: 05/29/2019

Answer or Appearance Due: 21 Days

Originally Served On: csc

How Served: Personal Service

Sender Information: Courtnet A Van Winkle

804-353-1200

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

EXHIBIT

i?
Case 3:19-cv-00473-REP Document 1-2 Filed 06/26/19 Page 2 of 5 PagelD# 8

&
“

 

RICHMOND CITY CIRCUIT COURT
Civil Division
400 NORTH 9TH STREET
RICHMOND VA 23219

Summons

To: ASBURY AUTOMOTIVE NORTH Case No, 760CL19002597-00
CAROLINA, L.L.C.

SERVE: CORPORATION SERVICE
COMPANY, REGISTERED AGENT
100 SHOCKOE SLIP, SECOND FLOOR
RICHMOND VA 23219

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on,Friday, May 17, 2019

Clerk of Court: EDWARD F JEWETT

by g Lo
(7 VU fo CLERK )
Instructions:

Hearing Official:

VAN WINKLE, COURTNEY A
1809 STAPLES MILL ROAD
RICHMOND VA 23230
804.353.1200

Attorney's name:
Case 3:19-cv-00473-REP Document 1-2 Filed 06/26/19 Page 3 of 5 PagelD# 9

t '
oT

VIRGINIA:
IN THE CIRCUIT COURT OF THE CITY OF RICHMOND

CASE NO.

CINDY FARNOR PLAINTIFF,
Vv.
HARSHETH UMA SHANKAR
830 W. Grace Street, Apartment 5106B
Richmond, VA 23220
CROWN RIB L.L.C.
Serve: Corporation Service Company, Registered Agent
100 Shockoe Slip, 2nd Floor
Richmond, VA 23219
and
ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.
Serve: Corporation Service Company, Registered Agent

100 Shockoe Slip, 2nd Floor
Richmond, VA 23219 DEFENDANTS.

COMPLAINT
ll. On or about July 10, 2017, plaintiff was a passenger in a Toyota vehicle operated by
David Famor in a northerly direction on Huguenot Road near Scherer Drive in Chesterfield County,
Virginia.
2. At that time and place, defendant Harsheth Uma Shankar was operating a BMW

vehicle in a northerly direction on Huguenot Road, behind the plaintiff's vehicle.
Case 3:19-cv-00473-REP Document 1-2 Filed 06/26/19 Page 4 of 5 PagelD# 10

3. At that time and place, plaintiff's driver was stopped for traffic ahead of him.

4, At that time and place, the BMW vehicle crashed into the rear of the plaintiff's
vehicle.

By The defendant Harsheth Uma Shankar was at that time an agent, servant and/or

employee of defendant Crown RIB L.L.C.

6. The defendant Harsheth Uma Shankar was then and there acting within the course and
scope of his agency and/or employment with defendant Crown RIB L.L.C.

vp The defendant Harsheth Uma Shankar was at that time an agent, servant and/or
employee of defendant Asbury Automotive North Carolina L.L.C.

8. The defendant Harsheth Uma Shankar was then and there acting within the course and
scope of his agency and/or employment with defendant Asbury Automotive North Carolina L.L.C.

9. The above-described collision was directly and proximately caused by carelessness,
recklessness and negligence in the operation of the BMW vehicle by the defendants.

10. Asaproximate result of the above-described collision, plaintiff was caused to suffer
serious and permanent injuries; has suffered and will suffer in the future pain of body and mind; has
incurred and will incur in the future medical and related expenses; and has been deprived of earnings
and earning capacity.

WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally, in
the sum of THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000.00), plus pre-judgment
and post-judgment interest and costs.

Trial by jury is demanded.
Case 3:19-cv-00473-REP Document 1-2 Filed 06/26/19 Page 5 of 5 PagelD# 11

CINDY FARNOR

 

pr._lewbon (one Wark

COURTNEY A. VAN WINKLE
VSB No. 31639

Courtney. Van Winkle@AllenandAllen.com
D. BRADLEY KENT

VSB No. 89318
Bradley.Kent@AllenandAllen.com
Allen, Allen, Allen & Allen

1809 Staples Mill Road

P. O. Box 6855

Richmond, VA 23230

(804) 359-9151

(804) 257-7599 (facsimile)
Attorneys for Plaintiff
